DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on May 4, 2021.  Claim 1 is amended.  Claims 1-23 are pending in the case.  Claim 1 is the independent claim.  
This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2021 has been entered.
 
Applicant’s Response
In Applicant’s amendment dated May 4, 2021, Applicant amended the claims in response to rejections of the claims under 35 USC 103 and 112 in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 112 in the previous office action are acknowledged.  As Applicant’s amendments have eliminated the basis for the rejection, the rejection is withdrawn.  However, new grounds of rejection, introduced by Applicant’s amendments to the claims, are provided below.
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 in the previous office action are acknowledged, and Applicant’s arguments have been fully considered.  Applicant’s arguments are persuasive in part, as further discussed below.  
Applicant argues that Hayter, Mahalingam, and Cabrera do not teach a user interface including “a button below the trend line, wherein, responsive to a user action selecting the button, the processor and memory are configured to query the flash glucose monitor to determine a lifespan of the sensing portion of the flash glucose monitor; and a meter extending circumferentially around the button and indicating the lifespan of the sensing portion of the flash glucose monitor.  This argument is persuasive, to the extent that Hayter and Mahalingam do not appear to teach these limitations.
Applicant further argues that Kumar does not appear to teach a button to initate a query of the flash glucose monitor to determine a lifespan of the sensing portion of the glucose monitor, and that the meter of Kumar does not extend circumferentially around a button for initiating the query of the flash glucose monitor.  This argument is persuasive in part.  Examiner agrees that the meter of Kumar does not extend circumferentially around a button.  However,  Examiner does not agree that Kumar does not appear to teach a button to initate a query of the flash glucose monitor to determine a lifespan of the sensing portion of the glucose monitor.  Kumar clearly teaches:
a button below the trend line, wherein, responsive to a user action selecting the button, the processor and memory are configured to query e.g. paragraph 0047, icon which when selected permits user to scan analyte monitoring sensor coupled to computing device having the display screen displaying the scan display window; actuating or selecting “scan” icon or any other selectable symbol or button that prompts scanning automatically gathers data from described devices; data from sensor transmitted to computing device; automatically activating display window to display sensor user’s analyte levels; paragraph 0073, describing Fig. 6A, display window graphical representation of analyte levels over time period, selectable scan button or icon such as upper right icon; paragraph 0243, after pairing, display device queries on body electronics for real time monitored analyte information; responsive data packet includes status information, etc.; paragraph 0246, once paired, outputting remaining operational life of analyte sensor; i.e. as shown in Fig. 6A, a “check glucose” button including a symbol (which is identical to the symbol provided in the upper right corner) is displayed immediately below the graph including the trend line; as described in paragraph 0047, this may be a selectable symbol or button that prompts scanning, where selection of the button causes the mobile device to scan/query the analyte sensor, and where the result of scanning/querying the analyte sensor includes output of a determined lifespan of the sensor on the display screen); and
a meter extending from the button and indicating the lifespan of the sensing portion of the flash glucose monitor (e.g. paragraph 0073, Fig. 6A, display window including icon banner indicating countdown of sensor life for associated analyte monitoring sensor; paragraph 0246, once paired, outputting remaining operational life of analyte sensor; i.e. as shown in Fig. 6A, where a “check glucose” button is displayed immediately below the graph including the trend line, a graphical meter and indication of the lifespan of the sensor is displayed immediately below and extending from this button).
In addition, although Applicant argues that Cabrera does not remedy the deficiencies of Hayter and Kumar, Examiner notes that Cabrera clearly teaches a meter extending circumferentially around the button (e.g. paragraph 0281-0282, Fig. 14, displaying ring 1402 with full circle representing duration of insulin action and overlay ring 1404 representing time remaining for amount of insulin on board; size of overlay ring determined as a fraction of full circle DIA; when user takes does overlay ring 1404 displays entire ring; as time passes, ring 1404 gradually reduces; reducing overlay ring 1404 in size to correspond to time remaining; i.e. as shown in Fig. 14 of Cabrera, a meter indicating a remaining lifespan of an entity may be displayed as a meter which extends circumferentially around another graphical object).
To clarify, Kumar Fig. 6A clearly teaches a button/prompt below the glucose value graph for the user to “check glucose” along with a meter indicating the lifespan of the sensor, and further teaches that such prompts/buttons may be selected to scan/query the sensor, where sensor response data may include status information, and the result of the scan/query includes output of sensor lifespan information.  While Kumar does not teach that its meter extends circumferentially around the button, Cabrera teaches that a similar meter for indicating remaining lifespan in a blood glucose monitoring system may extend circumferentially around a graphical object.  Therefore, it would be obvious to modify the sensor lifespan meter of Kumar according to the teachings of Cabrera such that it extends circumferentially around the button for scanning/querying the sensor below the trend line in the user interface.
Applicant further argues that Johnson, Mazlish, McNamara, Patel, Taylor, Bengtsson, Lav, and Hayter ‘479 do not remedy the deficiencies of Hayter, Mahalingam, and Cabrera.  However, as noted above, Kumar and Cabrera cure these deficiencies.
Because Applicant’s arguments are persuasive in part, the rejections provided in the previous office action are withdrawn.  However, new grounds of rejection are provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, the claim recites, on lines 39-42, “a button below the trend line, wherein, responsive to a user action selecting the button, the processor and memory are configured to query the flash glucose monitor to determine a lifespan of the sensing portion of the flash glucose monitor.”  
However, nothing in the specification appears to describe, responsive to a user action selecting the button, querying the flash glucose monitor to determine a lifespan of the sensing portion.  For example, while paragraph 0141 appears to describe that the blood glucose sensor is queried when a button is selected by a user, and further indicates that a meter extending around the button may display a measurement related to the system such as a remaining lifespan of the blood glucose sensor, nothing in the specification describes the querying of the sensor as resulting in the acquisition of any information related to the lifespan of the sensor, or indicates that the querying of the sensor is necessary for, or performed for the purpose of, determining the lifespan of the sensor.  For example, paragraph 0141 indicates that the lifespan of the sensor as displayed in the meter can be an estimated time before the sensor needs to be replaced, but the specification provides no detail regarding how this estimation is performed, or whether it is dependent upon information received as a result of querying the sensor.  

Other portions in the specification describing data received from the sensor (e.g. paragraphs 0035, 0037, 0041, 0051, 0060-0061, 0063-0064, 0074, 0099, 0101, 0103, 0120, 0134, 0160, 0188, 0209, 0213, 0220, 0225, 0238, 0243, 0248, 0288, 0293, 0294, 0303, 0312, 0319, 0320, 0328, 0339, 0344, 0348, 0358, 0365, 0373, 0391) appear to only indicate that blood analyte/glucose data/measurements are received from the glucose sensor.  However, nothing in these portions indicates that data used for determining a lifespan of the sensor is received from the sensor in response to a selection of a button, or that the sensor is queried in order to determine a lifespan of the sensor.
Paragraph 0132 and Fig. 13 of the specification indicate that a system status check may be performed, where status information includes “system maintenance information (power remaining, insulin remaining, sensor status etc.) the date and time of the last rapid-acting dose or long-acting dose, a glucose trend-line, most recent glucose reading and time, detailed forecasts and trends, and recommended correction doses.”  However, even if it is assumed that this status information includes data related to the lifespan of the sensor (such as the sensor status information, though this is not clearly described as indicating lifespan), Fig. 13 shows that the request for status from the user and display of status by the mobile application only involve interaction between the user and the mobile application, and neither paragraph 0132 nor Fig. 13 appear to indicate that any querying of the sensor occurs in order to display any status information.  While paragraph 0133 and Fig. 15 reveal a process for checking the status of the system in which the sensor sends glucose values to the mobile application in response to the user swiping the mobile device near the sensor, this is described as resulting in a display of a graphical representation of the blood glucose data 
Therefore, this limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
With respect to claims 2-23, these claims depend upon claim 1 and inherit the deficiencies identified above with respect to claim 1.  Therefore, these claims are rejected on the same basis as is identified with respect to claim 1 above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
With respect to claim 1, the claim recites, on lines 39-42, “a button below the trend line, wherein, responsive to a user action selecting the button, the processor and memory are configured to query the flash glucose monitor to determine a lifespan of the sensing portion of the flash glucose monitor.”  As noted above, these limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Therefore, these limitations are additionally indefinite when interpreted in view of the specification.  For example, because nothing in the specification appears to describe how a query to determine a life span of a sensing portion of a flash 
With respect to claims 2-23, these claims depend upon claim 1 and inherit the deficiencies identified above with respect to claim 1.  Therefore, these claims are rejected on the same basis as is identified with respect to claim 1 above.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions 
Claims 1, 5, 8, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hayter et al. (US 20180226150 A1) in view of Mahalingam et al. (US 20170181645 A1), further in view of Bengtsson (US 9619625 B2), further in view of Kumar et al. (US 20190239825 A1), further in view of Cabrera, Jr. et al. (US 20180042559 A1).
With respect to claim 1, Hayter teaches a diabetes management system comprising: 
a flash glucose monitor adapted to be secured to a person with diabetes (PWD) (e.g. paragraph 0033, in vivo analyte monitoring systems including flash analyte/glucose monitoring system; paragraph 0034, described invention accomplished using in vivo systems; see device 102 in Figs. 1A and 1C), the flash glucose monitor comprising: 
a sensing portion adapted to detect glucose measurement data at regular time intervals, the regular time intervals being less than or equal to every 15 minutes (e.g. paragraph 0035, sensor is part of sensor control device that resides on body of patient and contains electronics and power supply to enable and control analyte sensing; paragraph 0040, describing Fig. 1A, sensor control device 102 with analyte sensor 104; paragraph 0057, describing Fig. 1C, AFE 252 interfaces with analyte sensor 104 and receives measurement data therefrom; paragraph 0068, sensor control device used in continuous mode with glucose readings being repeatedly collected and sent every few seconds, every few minutes, etc., such as every 1, 5, 10, 15 minutes; i.e. the sensor control device collects glucose readings at least every 15 minutes
a wireless communication interface adapted to transmit glucose measurement data when the wireless communication interface is activated by a user (e.g. paragraph 0043, as shown in Fig. 1A, each component is in wireless communication with the other using wireless communication protocol such as NFC, RFID, Wi-Fi, BLUETOOTH, etc.; i.e. the sensor control device 102 includes hardware for performing wireless communication; paragraph 0057, processor processes data to arrive at end result analyte discrete and trend values, which is then provided to communication circuitry 258 for sending, by way of antenna 261, to reader device), wherein the transmitted glucose measurement data for each wireless communication transmission comprises a glucose measurement data collected over a data transmission window of at least 1 hour (e.g. paragraph 0068, sensor control device 102 includes storage memory sufficient for 8, 12, 24, 48, etc., hours of data, to hold automatically gathered glucose level measurements until transferred to reader device 120; transferred data can include all glucose readings stored in memory, subset, etc., such as measurements collected in recent period of time or predetermined number of recent measurements; i.e. where the device stores, for example, 8 hours of readings and transfers all glucose readings stored in memory, it transmits glucose readings collected over a window of at least 1 hour); and 
a user interface device (e.g. paragraph 0036, device that receives sensed analyte data and processes/displays the data to the user, reader device; paragraph 0040, describing Fig. 1A, reader device 120; see also Fig. 1B) comprising: 
a UI wireless communication interface adapted to receive the transmitted glucose measurement data at irregular intervals governed at least in part by the actions of the user (e.g. paragraph 0043, as shown in Fig. 1A, each component is in wireless communication with the other using wireless communication protocol such as NFC, RFID, Wi-Fi, BLUETOOTH, etc.; i.e. the sensor control device 102 includes hardware for performing wireless communication; paragraph 0050, reader device 120 includes an RF transceiver 208 coupled with RF antenna 209, associated antennas 214; paragraph 0054, circuitry performing wireless communications; paragraph 0068, glucose readings sent from sensor device 102 to reader device 120 at irregular intervals; synchronous transmissions, i.e. after prompt/query received; prompts/queries based on patient obtaining glucose level on demand/manually, by patient-initiated request); 
a display comprising a touch screen (e.g. Fig. 1B, reader device 120 includes display 122 and input component 121; paragraph 0048, touch screen of reader device; paragraph 0063, user input provided such as touch selection through user interface 121, e.g. touchscreen of reader device); and 
a processor and memory, the processor being adapted to execute instructions in the memory to display a representation of glucose values (e.g. paragraph 0050, reader device as shown in Fig. 1B includes processing circuitry 206; including communications and applications processors; paragraph 0052, applications processor 2024 adapted to execute operating system and applications, process video and graphics, etc., including applications related to diabetes monitoring regime; paragraph 0079, reader device displaying result screen as shown in Fig. 4A, including glucose reading 455) comprising: 
a graphical representation having: 
a time of the day presented along the bottom of the graphical representation (e.g. paragraph 0079, displaying result screen as shown in Fig. 4A, including glucose graph 457; paragraph 0081, glucose graph 457 displays measured glucose level readings over predetermined time range; as shown in Fig. 4A, glucose graph 457 includes times of the day along the bottom of the graph);
a current time of the day presented on the graphical representation (e.g. as shown in Fig. 4A, a current time as shown in the graph is displayed with dot/point on the graphed curve, as can be seen by the fact that the dot/point is represented as having a same value as the current glucose level reading 455 (i.e. 187) and at a same time as shown on the screen (i.e. 10:07 AM));
a plurality of previous glucose value markers presented for each time of the day prior to the current time of the day for which glucose values have been received (e.g. paragraph 0079, displaying result screen as shown in Fig. 4A, including glucose graph 457; paragraph 0081, glucose graph 457 displays measured glucose level readings over predetermined time range; as shown in Fig. 4A, glucose graph 457 includes a curve corresponding to the measured values for the times prior to the current time of day, therefore each previous glucose value is represented by a marker in the graph), 
a most recent glucose value marker that is visually distinct from the plurality of previous glucose value marker (e.g. as shown in Fig. 4A, a dot/point is displayed on the graphed curve to denote the most recent measurement, which is distinct from the curve/line used to display the measured values prior to it),
a trend line connecting the plurality of previous glucose value markers, wherein the trend line extends at least to the current time of day and to the most recent glucose value marker (e.g. as shown in Fig. 4A, a current time as shown in the graph is displayed with dot/point on the graphed curve, as can be seen by the fact that the dot/point is represented as having a same value as the current glucose level reading 455 (i.e. 187) and at a same time as shown on the screen (i.e. 10:07 AM); paragraph 0079, displaying result screen as shown in Fig. 4A, including glucose graph 457; paragraph 0081, glucose graph 457 displays measured glucose level readings over predetermined time range; as shown in Fig. 4A, glucose graph 457 includes a curve corresponding to the measured values for the times prior to and extending to the current time of day, therefore each previous glucose value is represented by a marker in the graph and these markers are connected to one another by a trend line/curve, effectively forming a single line/curve which both includes markers for previously measured glucose values and a line connecting those markers), 
a single numerical value representing a single glucose measurement adjacent to the graphical representation (e.g. as shown in Fig. 4A and described in paragraph 0080, glucose reading 455 is a single value displayed adjacent to the graph 457); 
wherein the single numerical value is the most recent glucose value when the screen is not being touched by a user (e.g. paragraph 0080, glucose reading 455 can be the current glucose level reading), 
Hayter does not explicitly disclose 
wherein the processor and memory are configured to change the single numerical value to a prior glucose value when a user touches a portion of the screen corresponding to a prior time of day on the graphical representation.  
However, Mahalingam teaches 
wherein the processor and memory are configured to change the single numerical value to a prior glucose value when a user touches a portion of the screen corresponding to a prior time of day on the graphical representation (e.g. paragraph 0165, describing Fig. 7A, selected points in display 714 can be displayed as glucose display 706; for example glucose measurement 715 is displayed as illustrated in glucose display 706; current glucose level can be displayed in glucose display 706; paragraph 0203, describing Fig. 10, points in graph 1012 can be selected for further information; point 1010 can be selected to display its value, in display 1020; paragraph 0208, each point is selectable; paragraph 0209, selection by touching on touch screen; i.e. where a touch input to perform selection of a point representing a glucose measurement received at a particular time of day within a graph displayed on the screen is analogous to touching a portion of the screen corresponding to that time of day; further where the numerical glucose value associated with a certain point is displayed in a window having limited size (i.e. large enough to display a single value), such as a current value associated with a most recent measurement, and the user touches a previous point, causing the value associated with that point to be displayed in the window, the value displayed in the window is changed from a first value, such as a current value, to a second value, such as a value associated with a selected point in the graph; that is, as cited above with regard to Fig. 7 and similarly discussed with regard to Fig. 10, the selected point is displayed as glucose display 706; therefore, when another point is selected it is displayed as glucose display 706, causing the value displayed as display 706 to be changed from the first value to the second value).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hayter and Mahalingam in front of him to have modified the teachings of Hayter (directed to detection of episodes in analyte, such as glucose, measurements and associated user interfaces), to incorporate the teachings of Mahalingam (directed to communicating and displaying data associated with analyte measurements) to include the capability to display a curve of discrete points representing received analyte measurements, and perform interpolation/estimation of values between the discrete points in order to present a continuous curve including the discrete points and interpolated line between the discrete points, where a discrete point representing a most recent measurement value is distinguished by virtue of being the final discrete point displayed within the continuous curve, by having an intersecting line, and by being followed by predictive points displayed in a different format, where the user can select each discrete point in the graph via the touchscreen in order to display the numerical value associated with the selected discrete point as a single numerical value in a predefined portion of the display such that selection of a different point (such as a previous point) causes 
Hayter and Mahalingam do not explicitly disclose wherein the previous glucose value markers are visually distinct from the trend line.  However, Bengtsson teaches wherein the previous glucose value markers are visually distinct from the trend line (e.g. col. 7 lines 28-38, Fig. 3, data displayed in system/software presenting BG values; i.e. as shown in Fig. 3, blood glucose value markers are displayed on the screen as dots/circles connected by a trend line and are visually distinct from the trend line).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hayter, Mahalingam, and Bengtsson in front of him to have modified the teachings of Hayter (directed to detection of episodes in analyte, such as glucose, measurements and associated user interfaces), and Mahalingam (directed to communicating and displaying data associated with analyte measurements), to incorporate the teachings of Bengtsson (directed to optimizing a patient’s drug dosage over time in treatment of diabetes) to include the capability, via the user interface (i.e. of Hayter), to display the markers in the graph/curve representing each discrete measured blood glucose value as dots/circles connected by and visually distinct from the graph/curve.  One of ordinary skill would have been motivated to perform such a modification in order to provide cost effective optimization and control of patient self-titration of a medical regimen, as described in Bengtsson (col. 2 lines 25-28).
Hayter, Mahalingam, and Bengtsson do not explicitly disclose:
a button below the trend line, wherein, responsive to a user action selecting the button, the processor and memory are configured to query the flash glucose monitor to determine a lifespan of the sensing portion of the flash glucose monitor; and
a meter extending from the button and indicating the lifespan of the sensing portion of the flash glucose monitor.
However, Kumar teaches:
a button below the trend line, wherein, responsive to a user action selecting the button, the processor and memory are configured to query the flash glucose monitor to determine a lifespan of the sensing portion of the flash glucose monitor (e.g. paragraph 0047, icon which when selected permits user to scan analyte monitoring sensor coupled to computing device having the display screen displaying the scan display window; actuating or selecting “scan” icon or any other selectable symbol or button that prompts scanning automatically gathers data from described devices; data from sensor transmitted to computing device; automatically activating display window to display sensor user’s analyte levels; paragraph 0073, describing Fig. 6A, display window graphical representation of analyte levels over time period, selectable scan button or icon such as upper right icon; paragraph 0243, after pairing, display device queries on body electronics for real time monitored analyte information; responsive data packet includes status information, etc.; paragraph 0246, once paired, outputting remaining operational life of analyte sensor; i.e. as shown in Fig. 6A, a “check glucose” button including a symbol (which is identical to the symbol provided in the upper right corner) is displayed immediately below the graph including the trend line; as described in paragraph 0047, this may be a selectable symbol or button that prompts scanning, where selection of the button causes the mobile device to scan/query the analyte sensor, and where the result of scanning/querying the analyte sensor includes output of a determined lifespan of the sensor on the display screen); and
a meter extending from the button and indicating the lifespan of the sensing portion of the flash glucose monitor (e.g. paragraph 0073, Fig. 6A, display window including icon banner indicating countdown of sensor life for associated analyte monitoring sensor; paragraph 0246, once paired, outputting remaining operational life of analyte sensor; i.e. as shown in Fig. 6A, where a “check glucose” button is displayed immediately below the graph including the trend line, a graphical meter and indication of the lifespan of the sensor is displayed immediately below and extending from this button).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hayter, Mahalingam, Bengtsson, and Kumar in front of him to have modified the teachings of Hayter (directed to detection of episodes in analyte, such as glucose, measurements and associated user interfaces), Mahalingam (directed to communicating and displaying data associated with analyte measurements), and Bengtsson (directed to optimizing a patient’s drug dosage over time in treatment of diabetes), to incorporate the teachings of Kumar (directed to graphical user interfaces associated with analyte sensors) to include the capability, via the user interface (i.e. of Hayter), to display a selectable button immediately below the displayed trend line which is selectable to query/scan the analyte/glucose sensor, where the analyte/glucose sensor includes status information in its response data packets, and where as a result of the query/scan of, and response from, the analyte/glucose sensor, a meter is displayed extending from the selectable button which indicates the lifespan of the sensor (i.e. as taught by Kumar).  One of ordinary skill would have been motivated to perform such a modification in order to provide improved computing devices that allow a user to input data and access an event log associated with an analyte monitoring sensor, allowing for improved user interaction by allowing the user to customize inputs related to the user’s lifestyle and quickly and easily access such information as it relates to specific analyte levels occurring in the body of the sensor user, as described in Kumar (abstract, paragraphs 0033-0034).
Hayter, Mahalingam, Bengtsson, and Kumar do not explicitly disclose that the meter extending circumferentially around the button.  However, Cabrera teaches the meter extending circumferentially around the button (e.g. paragraph 0281-0282, Fig. 14, displaying ring 1402 with full circle representing duration of insulin action and overlay ring 1404 representing time remaining for amount of insulin on board; size of overlay ring determined as a fraction of full circle DIA; when user takes does overlay ring 1404 displays entire ring; as time passes, ring 1404 gradually reduces; reducing overlay ring 1404 in size to correspond to time remaining; i.e. as shown in Fig. 14 of Cabrera, a meter indicating a remaining lifespan of an entity may be displayed as a meter which extends circumferentially around another graphical object).

With respect to claim 5, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera teaches all of the limitations of claim 1, and Mahalingam further teaches wherein the portion of the screen corresponding to the prior time of day is a portion of the screen depicting the curve of glucose values (e.g. paragraph 0165, describing Fig. 7A, selected points in display 714 can be displayed as glucose display 706; for example glucose measurement 715 is displayed as illustrated in glucose display 706; current glucose level can be displayed in glucose display 706; paragraph 0203, describing Fig. 10, points in graph 1012 can be selected for further information; point 1010 can be selected to display its value, in display 1020; paragraph 0208, each point is selectable; paragraph 0209, selection by touching on touch screen; i.e. where a touch input to perform selection of a point representing a glucose measurement received at a particular time of day within a graph displayed on the screen is analogous to touching a portion of the screen which depicts the curve of glucose values).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hayter, 
With respect to claim 21, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera teaches all of the limitations of claim 1, and Hayter further teaches wherein the glucose measurement data and/or glucose values are an interstitial fluid glucose level or based on an interstitial fluid glucose level (e.g. paragraph 0032, monitoring of analytes including glucose in interstitial fluid (ISF)).
With respect to claim 23, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera teaches all of the limitations of claim 1, and Hayter further teaches wherein the glucose measurement data and/or glucose values are a blood glucose level (e.g. paragraph 0032, monitoring of analytes including glucose in bodily fluid such as blood).
With respect to claim 8, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera teaches all of the limitations of claim 1, and Hayter further teaches wherein the display further depicts a trend arrow adjacent to the single numerical value depicting a rate of change of glucose values at the time of the single numerical value (e.g. as shown in Fig. 4A and described in paragraph 0079, trending arrow 456 showing the direction and/or rate in which the glucose level readings are changing is displayed within the screen adjacent to current glucose reading 455).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera, further in view of Johnson et al. (US 20140091941 A1).
With respect to claim 2, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera teaches all of the limitations of claim 1, and Hayter further teaches wherein the graphical representation comprises a point indicator to correspond to the time of day when the single numerical value was detected (e.g. as shown in Fig. 4A, a current time as shown in the graph is displayed with dot/point on the graphed curve, as can be seen by the fact that the dot/point is represented as having a same value as the current glucose level reading 455 (i.e. 187) and at a same time on the time axis as is shown on the screen (i.e. 10:07 AM)).
Hayter, Mahalingam, and Cabrera do not explicitly disclose that the point indicator is positioned along the time axis.  However, Johnson teaches that the point indicator is positioned along the time axis to correspond to the time of day when the single numerical value was detected (e.g. Fig. 1A, displaying vertical line along the time axis indicating “Now”; paragraph 0101, current time value displayed in glucose chart at the end of the time on the time axis, providing intuitive reference value for aiding user in interpreting glucose chart).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hayter, Mahalingam, Bengtsson, Kumar, Cabrera, and Johnson in front of him to have modified the teachings of Hayter (directed to detection of episodes in analyte, such as glucose, measurements and associated user interfaces), Mahalingam (directed to communicating and displaying data associated with analyte measurements), Bengtsson (directed to optimizing a patient’s drug dosage over time in treatment of diabetes), Kumar (directed to graphical user interfaces associated with analyte sensors), and Cabrera (directed to providing health data visualization for glucose monitoring), to incorporate the teachings of Johnson (directed to receivers for analyzing and displaying sensor data, such as glucose 
With respect to claim 4, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera teaches all of the limitations of claim 1, as previously discussed.  Hayter, Mahalingam, and Cabrera do not explicitly disclose wherein the portion of the screen corresponding to the prior time of day is a portion of the screen depicting a time axis.  However, Johnson teaches wherein the portion of the screen corresponding to the prior time of day is a portion of the screen depicting a time axis (e.g. paragraph 0046, x-axis of glucose chart includes periodic tick marks marking each hour or other time period of data illustrated; paragraph 0064, describing Fig. 1A, hovering over, tapping, selecting any particular time point will cause any or all additional data associated with that time point to appear; i.e. as shown in Fig. 1A, the x-axis of the graph is a time axis, and it includes a plurality of indicators of time points along the axis; therefore, touching one of these time points/indicators will cause a change in the data displayed, including an associated glucose measurement).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hayter, Mahalingam, Bengtsson, Kumar, Cabrera, and Johnson in front of him to have modified the teachings of Hayter (directed to detection of episodes in analyte, such as glucose, measurements and associated user interfaces), Mahalingam (directed to communicating and displaying data associated with analyte measurements), Bengtsson (directed to optimizing a patient’s drug dosage over time in treatment of diabetes), Kumar (directed to graphical user interfaces associated with analyte sensors), and Cabrera (directed to providing health data visualization for glucose monitoring), to incorporate the teachings of Johnson .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera, further in view of Mazlish (US 20140309615 A1).
With respect to claim 22, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera teaches all of the limitations of claim 1, and Hayter further teaches wherein the glucose measurement data and/or glucose values are a blood glucose level (e.g. paragraph 0032, monitoring of analytes including glucose in bodily fluid such as blood).  Hayter, Mahalingam, and Cabrera do not explicitly disclose that the blood glucose level is a blood glucose level correlated to an interstitial fluid glucose level.  However, Mazlish teaches that the blood glucose level is a blood glucose level correlated to an interstitial fluid glucose level (e.g. paragraph 0073, glucose monitoring/measuring device; glucose level in user’s interstitial fluid measured and converted into an equivalent glucose level of whole blood, plasma, or serum).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hayter, Mahalingam, Bengtsson, Kumar, Cabrera, and Mazlish in front of him to have modified the teachings of Hayter (directed to detection of episodes in analyte, such as glucose, measurements and associated user interfaces), Mahalingam .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera, further in view of McNamara et al. (US 20150193595 A1).
With respect to claim 6, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera teaches all of the limitations of claim 1.  Hayter, Mahalingam, and Cabrera do not explicitly disclose wherein a point indicator is moved along the graphical representation when the user touches the screen on the point indicator and slides the point indicator along the graphical representation.  However, McNamara teaches wherein a point indicator is moved along the graphical representation when the user touches the screen on the point indicator and slides the point indicator along the graphical representation, (e.g. paragraph 0027, patient health data including blood glucose/insulin level; paragraph 0043, health data collected in real time and displayed in time series such as 402 of Fig. 4A, or health data collected during immediately preceding time period and displayed; paragraph 0048, describing Fig. 5, user may select a time point in time series 402 to get health data associated with the selected time point; may be selected in any manner; scroll bar 432 in time series allows user to select time point and may have any shape and configuration; center line 434 included in scroll bar; scroll bar may be dragged across the time series 402 to position the center line 434 at the desired time point and clicking a button such as the screen; any known method used to select the time point; selecting the time point 436 displays health data associated with that time point; paragraph 0052, using finger on touch sensitive screen; paragraph 0053, selecting using finger, abnormal data point in time series; i.e. where the scroll bar including a center line is analogous to a point indicator, and where the point indicator is currently displayed at a current time on a graph including an immediately preceding time period and the point indicator is draggable (analogous to pressing and sliding) from a current position to another time point, where dragging scroll bar moves the point the graphical representation).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hayter, Mahalingam, Bengtsson, Kumar, Cabrera, and McNamara in front of him to have modified the teachings of Hayter (directed to detection of episodes in analyte, such as glucose, measurements and associated user interfaces), Mahalingam (directed to communicating and displaying data associated with analyte measurements), Bengtsson (directed to optimizing a patient’s drug dosage over time in treatment of diabetes), Kumar (directed to graphical user interfaces associated with analyte sensors), and Cabrera (directed to providing health data visualization for glucose monitoring), to incorporate the teachings of McNamara (directed to reporting patient health parameters including blood glucose and insulin, and associated user interfaces) to include the capability to implement the indicator along the time axis of the glucose chart, which is initially displayed at a current point in time on the axis (i.e. of Hayter, Mahalingam, and Cabrera, in which a current glucose reading is additionally displayed as a single value), as a user interface mechanism, such as a scroll bar including a center line, displayed within the time axis, such that a user may provide a touch input corresponding to a position of a time prior to the most recent/current time value, such as by dragging the scroll bar to that point, and cause the position of the user interface mechanism, which is a point indicator, to change while also causing health data associated with the time point to be displayed (i.e. as taught by McNamara, where the displayed health data can include blood glucose measurements, such as the single value as taught by Hayter, Mahalingam, and Cabrera).  One of ordinary skill would have been motivated to perform such a modification in order to provide improved reporting and displaying of health data, as described in McNamara (paragraph 0008-0009).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera, further in view of Patel et al. (US 20080119705 A1).
With respect to claim 7, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera teaches all of the limitations of claim 1.  Mahalingam further teaches wherein the selected point moves back along the curve of glucose values to the most recent glucose value after the user stops pressing a portion of the graphical representation (e.g. paragraph 0165, describing Fig. 7A, utilizing button 708 or similar navigation buttons to display different points; by hitting button 708, later points can be displayed; each time button 708 is hit, displaying next glucose measurement in time; pushing/holding a number of times causing displayed point to move, for example from 715 to 716 (i.e. holding button to skip to a more recent point); current glucose level can be displayed; i.e. user can utilize a touch input, including a touch and hold input to move selected points along the graph, such as touching and holding for a certain amount while a previous/historical point is selected and, in response, moving to a most recent/current point as a new selected point; that is, a user touch input, which may include an extended touch and release or a series of touches and releases, can cause a selected point to move from a historical/previous point in the graph to a current/most recent point in the graph after at least one release event; paragraph 0168, utilizing touch screen as user interface).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hayter, Mahalingam, Bengtsson, Kumar, and Cabrera in front of him to have modified the teachings of Hayter (directed to detection of episodes in analyte, such as glucose, measurements and associated user interfaces), Bengtsson (directed to optimizing a patient’s drug dosage over time in treatment of diabetes), Kumar (directed to graphical user interfaces associated with analyte sensors), and Cabrera (directed to providing health data visualization for glucose monitoring), to incorporate the teachings of Mahalingam (directed to communicating and displaying data associated with analyte measurements) to include the capability for the user perform a touch and release input and, in response, move a selected point in the graph along the graph from a previous/historical point in the graph to a current/most recent point in the graph.  One of ordinary skill would have been motivated to perform such a modification in order to improve the ability of users 
Hayter, Mahalingam, and Cabrera do not explicitly disclose that movement of the selected point includes movement of a point indicator.  However, Patel teaches that movement of the selected point includes movement of a point indicator (e.g. paragraph 0057, describing Fig. 7(b), cursor 720 is adjustable by patient, moving cursor 720 along plot of data points using input function; paragraph 0069, using CED specific features such as multi-touch, touchscreen, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hayter, Mahalingam, Bengtsson, Kumar, Cabrera, and Patel in front of him to have modified the teachings of Hayter (directed to detection of episodes in analyte, such as glucose, measurements and associated user interfaces), Mahalingam (directed to communicating and displaying data associated with analyte measurements), Bengtsson (directed to optimizing a patient’s drug dosage over time in treatment of diabetes), Kumar (directed to graphical user interfaces associated with analyte sensors), and Cabrera (directed to providing health data visualization for glucose monitoring), to incorporate the teachings of Patel (directed to diabetes management using consumer electronic devices) to include the capability to display a cursor indicating a currently selected point which is moved along the graph/curve in response to user inputs (i.e. such as the touch input of Mahalingam which can cause a displayed point to be moved from a previous/historical point to a most recent/current point). One of ordinary skill would have been motivated to perform such a modification in order to address a need in the art for compact and/or converged systems for diabetes management such that user lifestyle and mobility are not restricted, by providing a systems for managing diabetes using a consumer electronic device, as described in Patel (paragraph 0005-0006).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera, further in view of Johnson, further in view of McNamara.
With respect to claim 3, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera, further in view of Johnson teaches all of the limitations of claim 2.  Hayter, Mahalingam, Cabrera and Johnson do not explicitly disclose that the point indicator is movable and therefore do not explicitly disclose wherein the display is configured so that the user can change the position of the point indicator by pressing the portion of the screen corresponding to position along the time axis at a time prior to the most recent glucose value.  However, McNamara teaches wherein the display is configured so that the user can change the position of the point indicator by pressing the portion of the screen corresponding to position along the time axis at a time prior to the most recent glucose value (e.g. paragraph 0027, patient health data including blood glucose/insulin level; paragraph 0043, health data collected in real time and displayed in time series such as 402 of Fig. 4A, or health data collected during immediately preceding time period and displayed; paragraph 0048, describing Fig. 5, user may select a time point in time series 402 to get health data associated with the selected time point; may be selected in any manner; scroll bar 432 in time series allows user to select time point and may have any shape and configuration; center line 434 included in scroll bar; scroll bar may be dragged across the time series 402 to position the center line 434 at the desired time point and clicking a button such as the screen; any known method used to select the time point; selecting the time point 436 displays health data associated with that time point; paragraph 0052, using finger on touch sensitive screen; paragraph 0053, selecting using finger, abnormal data point in time series).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hayter, Mahalingam, Bengtsson, Kumar, Cabrera, Johnson, and McNamara in front of him to have modified the teachings of Hayter (directed to detection of episodes in analyte, such as glucose, measurements and associated user interfaces), Mahalingam (directed to communicating and displaying data associated with analyte measurements), Bengtsson (directed to optimizing a patient’s drug dosage over time in treatment of diabetes), Kumar (directed to graphical user interfaces associated with analyte sensors), Cabrera (directed to providing health data visualization for glucose monitoring), and Johnson (directed to receivers for analyzing and displaying sensor data, such as glucose sensor data, and associated user interfaces), to incorporate the teachings of McNamara (directed to reporting patient health parameters including blood glucose and insulin, and associated user interfaces) to include the capability to implement the indicator along the time axis of the glucose chart, which is initially displayed at a current .
Claims 9-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera, further in view of Taylor et al. (US 20160030683 A1).
With respect to claim 9, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera teaches all of the limitations of claim 1.  Hayter, Mahalingam, and Cabrera do not explicitly disclose the system further comprising a reusable accessory adapted to be reversibly secured to an insulin injection pen, wherein the reusable accessory comprises an accessory wireless communication interface adapted to be used by a user to interrogate the flash glucose monitor to receive the glucose measurement data.
However, Taylor teaches the system further comprising a reusable accessory adapted to be reversibly secured to an insulin injection pen, wherein the reusable accessory comprises an accessory wireless communication interface adapted to be used by a user to interrogate the flash glucose monitor to receive the glucose measurement data (e.g. paragraph 0041-0042, injection pen 2 has needle adapter 18 as shown in Fig. 1B; adapter is configured to transfer, wirelessly, sensor information to portable device 22; paragraph 0051, biosensor such as blood glucose meter or continuous blood glucose meter is wirelessly connected to pen 2 and employed to monitor blood glucose levels; paragraph 0054, pen 2 wirelessly communicating with BGM or CGM or other automated blood glucose testing device; paragraph 0060, smart needle adapter 18 wirelessly coupled to biosensor such as BGM/CGM to receive historical glucose data; paragraph 0064, smart sensor 180 secured to needle manifold, detecting cross communication with BG sensors (episodic and continuous)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hayter, Mahalingam, Bengtsson, Kumar, Cabrera, and Taylor in front of him to have modified the teachings of Hayter (directed to detection of episodes in analyte, such as glucose, measurements and associated user interfaces), Mahalingam (directed to communicating and displaying data associated with analyte measurements), Bengtsson (directed to optimizing a patient’s drug dosage over time in treatment of diabetes), Kumar (directed to graphical user interfaces associated with analyte sensors), and Cabrera (directed to providing health data visualization for glucose monitoring), to incorporate the teachings of Taylor (directed to smart adapters/sensors in a system for generating patient health/medication data and wirelessly communicating it to other system components and user interfaces) to include the capability to incorporate a smart injection pen adapter which can be used to wirelessly receive measured blood glucose values from a biosensor (such as the flash blood glucose monitor of Hayter).  One of ordinary skill would have been motivated to perform such a modification in order to improve tracking of drug self-administration and stop medication errors, and improve glucose control by recommending insulin dosing with greater accuracy, as described in Taylor (abstract, paragraph 0054, 0060).
With respect to claim 10, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera, further in view of Taylor teaches all of the limitations of claim 9, and Taylor further teaches wherein the accessory wireless communication interface is adapted to automatically transmit the glucose measurement data to the user interface device (e.g. paragraph 0043, user interface 22 such as mobile phone or portable device, interfacing with smart pen needle adapter 18, communicating between the devices using wireless communications; paragraph 0057, user interface 22 periodically interrogating pen adapter 18, receiving sensor information; facilitating logging and data integration; paragraph 0059, adapter 18 sharing sensor information with user interface 22, synchronizing data in user interface 22;).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hayter, 
With respect to claim 11, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera, further in view of Taylor teaches all of the limitations of claim 9, and Taylor further teaches wherein the reusable accessory is adapted to detect an event associated with an administration of insulin from the insulin injection pen (e.g. paragraph 0041, adapter 18 including sensor 20, configured to detect information relative to medicament being delivered; paragraph 0044, adapter 18 configured with sensor 20 configured to detect drug characteristics, including insulin; paragraph 0054, adapter 18 can identify if dosages being administered are inconsistent with settings; paragraph 0057, sensed event such as dose dial in or activation of insulin injection; paragraph 0059, adapter 18 harvesting information about dosing event).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hayter, Mahalingam, Bengtsson, Kumar, Cabrera, and Taylor in front of him to have modified the teachings of Hayter (directed to detection of episodes in analyte, such as glucose, measurements and associated user interfaces), Mahalingam (directed to communicating and displaying data associated with analyte 
With respect to claim 12, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera, further in view of Taylor teaches all of the limitations of claim 11, and Hayter further teaches the system further comprising displaying an injection indicator along the time axis of the graphical representation for each detected event (e.g. paragraph 0082, Fig. 7, medication timeline 450 indicating times and amounts of rapid acting and long acting insulin; paragraph 0084, Fig. 7, graphical icon representing insulin injections can be added to graphs including glucose graph 457 including amount/dose taken).
With respect to claim 13, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera, further in view of Taylor teaches all of the limitations of claim 12, and Hayter further teaches wherein the injection indicator displays an amount of insulin administered (e.g. paragraph 0082, Fig. 7, medication timeline 450 indicating times and amounts of rapid acting and long acting insulin; paragraph 0084, Fig. 7, graphical icon representing insulin injections can be added to graphs including glucose graph 457 including amount/dose taken).
With respect to claim 14, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera, further in view of Taylor teaches all of the limitations of claim 12, and Hayter further teaches wherein the injection indicator displays a type of insulin administered (e.g. paragraph 0082, Fig. 7, medication timeline 450 indicating times and amounts of rapid acting and long acting insulin).
With respect to claim 16, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera, further in view of Taylor teaches all of the limitations of claim 9.  Hayter, Mahalingam, Cabrera, and Taylor do not explicitly disclose wherein the reusable accessory is a replacement pen cap and the event associated with an administration of insulin from the insulin injection pen is a capping or decapping of the replacement pen cap from the insulin injection pen. However, Bengtsson teaches wherein the reusable accessory is a replacement pen cap and the event associated with an administration of insulin from the insulin injection pen is a capping or decapping of the replacement pen cap from the insulin injection pen (e.g. col. 3 line 57-co. 4 line 12, cap releasably mounted on drug delivery device, where the cap comprises a blood glucose meter, controller, and memory, and means for transmitting log data, acting as a simple add on to a traditional pen device; controller adapted to detect cap-off event when cap has been at least partially demounted form drug delivery device, creating log of cap-off events, collecting and displaying information indicative of actual use of drug delivery).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hayter, Mahalingam, Kumar, Cabrera, Taylor, and Bengtsson in front of him to have modified the teachings of Hayter (directed to detection of episodes in analyte, such as glucose, measurements and associated user interfaces), Mahalingam (directed to communicating and displaying data associated with analyte measurements), Kumar (directed to graphical user interfaces associated with analyte sensors), Cabrera (directed to providing health data visualization for glucose monitoring), and Taylor (directed to smart adapters/sensors in a system for generating patient health/medication data and wirelessly communicating it to other system components and user interfaces), to incorporate the teachings of Bengtsson (directed to optimizing a patient’s drug dosage over time in treatment of diabetes) to include the capability to incorporate a smart injection pen adapter (i.e. of Taylor) as a pen cap which can detect cap removal for the purpose of detecting an insulin injection event.  One of ordinary skill would have been motivated to perform such a modification in order to provide cost effective optimization and control of patient self-titration of a medical regimen, as described in Bengtsson (col. 2 lines 25-28).
With respect to claim 17, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera, further in view of Taylor teaches all of the limitations of claim 9.  Although Taylor additionally teaches the reusable accessory receiving glucose values from the flash glucose monitor (i.e. as cited previously with respect to claim 9), Hayter, Mahalingam, Cabrera, and Taylor do not explicitly disclose wherein the reusable accessory comprises an accessory display, the accessory display depicting a most recent glucose value received from the flash glucose monitor.  However, Bengtsson teaches wherein the reusable accessory comprises an accessory display, the accessory display depicting a most recent glucose value received from the flash glucose monitor (e.g. col. 3 line 57-co. 4 line 12, cap releasably mounted on drug delivery device, where the cap comprises a blood glucose meter, controller, and memory, and means for transmitting log data, acting as a simple add on to a traditional pen device; controller adapted to detect cap-off event when cap has been at least partially demounted form drug delivery device, creating log of cap-off events, collecting and displaying information indicative of actual use of drug delivery; col. 6 lines 41-43, describing Fig. 1, cap includes display 12 adapted to show BG values; see also Fig. 4, showing alternative configuration of the cap with display).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hayter, Mahalingam, Kumar, Cabrera, Taylor, and Bengtsson in front of him to have modified the teachings of Hayter (directed to detection of episodes in analyte, such as glucose, measurements and associated user interfaces), Mahalingam (directed to communicating and displaying data associated with analyte measurements), Kumar (directed to graphical user interfaces associated with analyte sensors), Cabrera (directed to providing health data visualization for glucose monitoring), and Taylor (directed to smart adapters/sensors in a system for generating patient health/medication data and wirelessly communicating it to other system components and user interfaces), to incorporate the teachings of Bengtsson (directed to optimizing a patient’s drug dosage over time in treatment of diabetes) to include the capability to incorporate a smart injection pen adapter (i.e. of Taylor) as a pen cap which includes a display for displaying a measured blood glucose level (as taught by Bengtsson, where the measured blood glucose may be, e.g. a blood glucose level received wirelessly from a BGM or CGM or other automated blood glucose testing device as taught by Taylor).  One of ordinary skill would have been motivated to perform such a modification in order to provide cost effective optimization and control of patient self-titration of a medical regimen, as described in Bengtsson (col. 2 lines 25-28).
With respect to claim 18, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera, further in view of Taylor teaches all of the limitations of claim 17, and Bengtsson further teaches wherein the user interface device is adapted to receive insulin therapy settings and wirelessly communicate the insulin therapy settings to the reusable accessory (e.g. col.7 lines 10-37, describing Fig. 2, patient unit 110 is cap device, display unit 120 is laptop computer (patient device such as PC or smartphone also appears to be suitable as described on line 38); units are adapted for bidirectional wireless communication; patient specific parameters are uploaded to the cap device; i.e. where wirelessly uploading patient specific parameters from a laptop computer to a cap device is analogous to a user interface device receiving and communicating insulin therapy settings to a reusable accessory), wherein the accessory display is adapted to provide a recommended insulin dose based on the received insulin therapy settings and a most recent glucose value (e.g. col. 6 line 51-65, cap includes processor and memory means for calculating recommended change in drug delivery; cap adapted to support patient during initial titration, cap device loaded with algorithm corresponding to guidelines for dosage regimen; using average of last number of blood glucose measurements (i.e. including a most recent measurement) and providing recommended adjustment to dosage; recommended prompted/displayed in several ways, such as using input button, etc.; col. 7 lines 1-3, displaying recommendation with indication of both the change in dosing and the total amount of insulin to inject).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hayter, Mahalingam, Kumar, Cabrera, Taylor, and Bengtsson in front of him to have modified the teachings of Hayter (directed to detection of episodes in analyte, such as glucose, measurements and associated user interfaces), Mahalingam (directed to communicating and displaying data associated with analyte measurements), Kumar (directed to graphical user interfaces associated with analyte sensors), Cabrera (directed to providing health data visualization for glucose monitoring), and Taylor (directed to smart adapters/sensors in a system for generating patient health/medication data and wirelessly communicating it to other system components and user interfaces), to incorporate the teachings of Bengtsson (directed to optimizing a patient’s drug dosage over time in treatment of diabetes) to include the capability, via the user interface device (i.e. of Hayter), to receive insulin therapy settings, such as patient specific parameters, an algorithm corresponding to guidelines for a dosage regimen, etc., and wirelessly transmit the received settings from the user interface device to the accessory, such as a pen cap with a display, so that the pen cap can calculate and display a .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera, further in view of Taylor, further in view of Lav et al. (US 6302855 B1).
With respect to claim 15, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera, further in view of Taylor teaches all of the limitations of claim 14, and Hayter further teaches wherein the graphical representation includes different injection indicators along the time axis for each type of insulin (e.g. paragraph 0082, Fig. 7, medication timeline 450 indicating times and amounts of rapid acting and long acting insulin).
Hayter, Mahalingam, Cabrera, and Taylor do not explicitly disclose that each type of insulin corresponds to an individual reusable accessory, or that the system further comprises a second insulin injection pen, the second insulin injection pen retaining a second type of insulin, and therefore do not explicitly disclose that the system further comprises a second reusable accessory adapted to be reversibly secured to the second insulin injection pen.  However, Lav teaches that each type of insulin corresponds to an individual reusable accessory, and that the system further comprises a second insulin injection pen, the second insulin injection pen retaining a second type of insulin (e.g. as shown in Fig. 9 and described at col. 6 lines 3-7, a user may use two insulin injecting pens in order to carry rapid action insulin as well as slow action insulin). 
Therefore, when the teachings of Lav are incorporated to the system of Hayter, which teaches recording and graphing indicators for both rapid and slow insulin on a graphical display of a user interface device, and Taylor, which teaches recording administration of insulin using a reusable accessory attached to an insulin pen, the combined system of Hayter, Mahalingam, Cabrera, Taylor and Lav would comprise a second reusable accessory adapted to be reversibly secured to an insulin pen (i.e. of Taylor, as cited with respect to claim 9), where 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hayter, Mahalingam, Bengtsson, Kumar, Cabrera, Taylor, and Lav in front of him to have modified the teachings of Hayter (directed to detection of episodes in analyte, such as glucose, measurements and associated user interfaces), Mahalingam (directed to communicating and displaying data associated with analyte measurements), Bengtsson (directed to optimizing a patient’s drug dosage over time in treatment of diabetes), Kumar (directed to graphical user interfaces associated with analyte sensors), Cabrera (directed to providing health data visualization for glucose monitoring), and Taylor (directed to smart adapters/sensors in a system for generating patient health/medication data and wirelessly communicating it to other system components and user interfaces), to incorporate the teachings of Lav (directed to self treatment of diabetes) to include the capability (i.e. when implementing the system of Hayter, including a graphical display containing separate indicators corresponding to injection events of two different types of insulin), to utilize two insulin pens, where one pen carries rapid action insulin and the other carries slow acting insulin (i.e. as taught by Lav), and to track injection events associated with the two insulin pens using two attachable accessory devices (i.e. as taught by Taylor), such that a first indicator displayed on the graphical display depicts an insulin injection event of a first type of insulin and a second indicator displayed on the graphical display depicts an insulin injection event of a second type of insulin (i.e. as taught by Hayter), where the insulin injection events are detected by a first accessory device attached to a first pen containing the first type of insulin and a second accessory device attached to a second pen containing a second type of insulin, respectively, where the accessory devices respectively communicate the detection data of their respective injection events to the user interface device.  One of ordinary skill would have been motivated to perform such a modification in order to advantageously provide a plurality of devices each of which has its own dedicated function corresponding to a number of acts which a diabetic must .
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera, further in view of Hayter et al. (US 20180369479 A1) (hereinafter referred to as “Hayter II”).
With respect to claim 19, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera teaches all of the limitations of claim 1, and Hayter further teaches the system further comprising a blood glucose meter is, wherein the graphical representation also includes BGM indicators representing blood glucose measurements from the blood glucose meter (e.g. paragraph 0034, in vitro/ex vivo system that collects sample outside of body and includes meter device with port for receiving test strip carrying bodily fluid of patient, analyzed to determine blood sugar level; using in vivo analyte monitoring system that incorporates in vitro capability; paragraph 0067, receiving glucose measurements directly or indirectly on reader device 120; additionally, where ex vivo or non-sensor measuring device is included in system, glucose measurement derived from sample on test strip; i.e. the reader device 120 which displays current glucose level reading 455 and glucose graph 457 is configured to receive glucose measurements from both the in vivo sensor device (i.e. flash glucose monitor as previously cited) and an in vitro/ex vivo system (i.e. meter device), and display the glucose level reading 455 and glucose graph 457 based on the received measurements; therefore, the glucose level reading 455 and glucose graph 457 may reflect either a measurement from an external glucose meter device or from a flash glucose monitor device).
Hayter, Mahalingam, and Cabrera do not explicitly disclose that the blood glucose meter is in wireless communication with one or more components of the system.  However, Hayter II teaches that the blood glucose meter is in wireless communication with one or more components of the system (e.g. paragraph 0016, BLUETOOTH enabled self monitoring blood glucose meter (SMBG meter) providing redundant blood glucose measurements; paragraph 0045, glucose data from multiple sources used in algorithm, including BLUETOOTH enabled SMBG meter).

With respect to claim 20, Hayter in view of Mahalingam, further in view of Bengtsson, further in view of Kumar, further in view of Cabrera, further in view of Hayter II teaches all of the limitations of claim 19, and Hayter further teaches wherein the single numerical value representing a single blood glucose measurement is adapted to depict the blood glucose measurements from the blood glucose meter or blood glucose values from the flash glucose monitor (e.g. paragraph 0034, in vitro/ex vivo system that collects sample outside of body and includes meter device with port for receiving test strip carrying bodily fluid of patient, analyzed to determine blood sugar level; using in vivo analyte monitoring system that incorporates in vitro capability; paragraph 0067, receiving glucose measurements directly or indirectly on reader device 120; additionally, where ex vivo or non-sensor measuring device is included in system, glucose measurement derived from sample on test strip; i.e. the reader device 120 which displays current glucose level reading 455 is configured to receive glucose measurements from both the in vivo sensor device (i.e. flash glucose monitor as previously cited) and an in vitro/ex vivo system (i.e. meter device), and display the glucose level reading 455 based on the received measurements; therefore, the glucose level reading 455 may reflect either a measurement from an external glucose meter device or from a flash glucose monitor device).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361,47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Taub et al. (US 20140200426 A1) teaches that upon user activation of a displayed “check glucose” button/icon, a glucose sensor is queried, including for determining a lifespan of the sensor (Fig. 8 steps 302, 304, 307, 309 (no, going to D) and Fig. 8 (cont) continuing from D up to step 317, and corresponding 
Wu et al. (US 20160266752 A1) teaches a status indicator extending circumferentially around a button/icon (Fig. 7).
Joy (US 20130298063 A1) teaches providing a sensor life indication in an icon displayed below a graph of glucose values (Figs. 4-9; paragraph 0064, glucose sensor image filled with color and empties or lowers from top or bottom to indicate glucose sensor life remaining).
Berman (US 20150205947 A1) teaches a user affirmatively requesting current analyte measurement in response to user triggering soft button, etc. (paragraph 0103).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/JEREMY L STANLEY/
Examiner, Art Unit 2179